395 U.S. 828 (1969)
ATLAS ENGINE WORKS, INC.
v.
NATIONAL LABOR RELATIONS BOARD.
No. 598.
Supreme Court of United States.
Decided June 23, 1969.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Robert B. Gosline for petitioner in No. 598. Robert Lewis for petitioner in No. 906. Laurent K. Varnum for petitioner in No. 1213. Solicitor General Griswold, Arnold Ordman, Dominick L. Manoli, and Norton J. Come for petitioner in No. 1273.
Solicitor General Griswold and Messrs. Ordman, Manoli, and Come for respondent in Nos. 598 and 906. Solicitor General Griswold and Mr. Ordman for respondent in No. 1213. William J. Larkin 2d for respondent in No. 1273.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments are vacated, and the cases are remanded to the respective United States Courts of Appeals with instructions to remand the cases to the National Labor Relations Board for further consideration in light of NLRB v. Gissel Packing Co., Inc., ante, p. 575.
NOTES
[*]  Together with No. 906, Thrift Drug Co. of Pennsylvania v. National Labor Relations Board, and No. 1213, Lou De Young's Market Basket, Inc. v. National Labor Relations Board, also on petitions for writs of certiorari to the United States Court of Appeals for the Sixth Circuit; and No. 1273, National Labor Relations Board v. Pembek Oil Corp., on petition for writ of certiorari to the United States Court of Appeals for the Second Circuit.